DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive. 
The remarks on pages 5-6 argue the following:
As discussed during the telephone interview, the method of the invention first forms the positively charged metal oxide cluster or agglomerates in the dispersion by plus-minus inversion or submerged reduction. Then the resulting positively charged metal oxide clusters in the dispersion are supported within the pores of the porous carrier particles by electrostatic interaction. These steps are specifically recited in independent claim 15.

The method of forming the catalyst according to Martinez is different from the process of claim 15 so that Martinez does not produce the same catalyst. The method according to Martinez does not produce positively charged metal oxide clusters in the dispersion. Martinez does not support the previously formed positively formed metal oxide clusters in the pores of a porous carrier. The metal ions or catalytic nanoparticles of Martinez, are introduced into the pores of the porous support and then are reduced by plasma. Thus, the metal ions of Martinez are not reduced in the dispersion to form positively charged metal oxide clusters in the dispersion. The metal ions of Martinez are reduced after they are distributed all over the pores so that the metal particles are distributed evenly in the pores. Moreover, since the metal ions are reduced, the metal particles are neutral in the method according to Martinez. Thus, the metal particles do not have a charge, 1.e. are neutral. The metal particles of Martinez are not positively charged and do not form positively charged metal clusters in a dispersion as in claim 15. Martinez does not disclose positively charged metal oxide clusters that are thereafter supported on a porous support.

On the other hand, the method according to the claimed invention produces positively charged metal oxide clusters in the dispersion outside the pores of the porous substrate by plasma reduction, and thereafter the metal oxide clusters are introduced into the pores. Therefore, the positively charged metal oxide clusters are localized near the surface of the porous support inside the pores. Furthermore, the catalyst metal clusters are positively charged, and are supported at the acid sites within the pores of the porous carrier particles by electrostatic interaction.

In view of the above, the method of the present invention is sufficiently different from the method the Martinez so that the end products are not inherently the same and are not inherently positively charges metal clusters in a dispersion that are supported in the pores of a support. Kim is cited for disclosing that metal clusters can be formed. Kim does not disclose or suggest positively charged metal clusters in a dispersion and provides no suggestion to modify Martinez to obtain positively charged metal clusters in a dispersion. Combining the teachings of Kim with Martinez would not result is the formation of positively charged metal oxide clusters in the dispersion and thereafter supporting the resulting metal oxide clusters in the pores of the carrier. Accordingly, claim 15 and the claims depending from claim 15 are not obvious over Martinez and Kim.

The remarks are respectfully contended.  Although the GM reference does not specifically state that the metal oxide clusters are positively charged, the method used by GM is the same as the method used in the specification.  Example 1 in the Specification of this application for instance, mixes a complex oxide particle with zeolite carrier particles in a liquid dispersion medium (see example 1).  Next, the mixture of dispersed particles are subject to laser ablation to form a complex oxide particle of both the mixed oxide and the zeolite (example 1).  
Similarly, GM states that catalytic nanoparticles can be dispersed with zeolite (para. 63) and then the two can be incorporated with each other using one of: microwave irradiation, pulsed laser ablation or plasma reduction (para. 63).  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No.: 11014073 and in view of McGrath (US Pat.: 6419998). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘073 overlaps the features of Claims 1, 2, 3, and 4 in this application except that Claim 1 in ‘073 does not require that the metal in the pores are metal oxides and it does not describe use of a plus-minus inversion or a submerged reduction.  As to the later, Claim 10 of ‘073 describes use of plasma ablation in liquid and a positive negative inversion and reduction in liquid.
	As to the metals in the pores being oxides, McGrath describes a method for making metal catalysts deposited on supports (title).  The supports are in the form of particles (col. 5, lines 26-27 and col. 3, lines 28-29).  In their process, McGrath describes using laser irradiation to convert particles, which can recombine to form small agglomerations of atoms (col. 2, lines 47-51) in a suspension (col. 2, lines 54-55) with a catalyst support (col. 3, lines 27-30, col. 3, lines 65-67 to col. 4, lines 1-4).  The catalyst support can be zeolite (col. 4, line 1).  The metals that are supported on the substrate may be metals or oxides of those metals (col. 3, lines 55-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either a metal or a metal oxide, as taught by McGrath for use in the catalyst of ‘073 because it is known to employ either forms of the metal for use in a catalyst. 
	As to 5, Claim 3 in ‘073 discloses Mn and V.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 20, 21, 22, 24, 25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martinez (US Pub.: 2014/0128246) (G-M) and in view of Kim (US Pub.: 2012/0301363).
As to Claims 15, 20, 24 and 28, G-M describes a catalyst composition that incorporates one or more types of catalytic nanoparticles within a mesoporous zeolite (para. 63).  These nanoparticles may be in the form of its metal oxide (para. 62).  The mesoporous zeolite may have one or more types of catalytic nanoparticles embedded or incorporated within the sieve using a known incorporation method, such as: sonication, microwave irradiation, pulse laser ablation, gamma radiation, plasma reduction, etc (para. 63).  This is done by incorporating and/or dispersing one or more types of catalytic nanoparticles within the mesoporous zeolite (para. 63) in order to make the product described above. 
The plasma reduction means may be considered to meet the submerged reduction means as described in the specification of this application (see PG Pub, para. 62).  
	Although G-M does not state that positively charged metal oxide clusters are made using one of the processes above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that employing the same process would produce the same results.
As to the aggregation feature, G-M teaches that catalyst particles in zeolites agglomerate and then migrate to the surface (para. 73, 74).  Although G-M explains that this is undesirable, the reference explains that this occurs nonetheless and therefore seemingly unavoidable (para. 86, para. 90 describes some suppression of this but not an elimination).  
	G-M does not specifically state that the metal particles are aggregated by the plasma reduction however.
	Kim explains that particulate catalysts may be aggregated by a number of process, such as: precipitation, immersion, hydrothermal synthesis, sol-gel or plasma treatment (para. 96).  The field of endeavor is similar because both G-M and Kim relate to catalyst and the manufacture of these catalysts.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that use of plasma in G-M would aggregate the catalyst particles because Kim explains that this treatment is known to provide this result. 

	As to Claim 21, the agglomerated metals of G-M and Kim above can be considered to be formed from the base metals themselves. 

	As to Claims 22 and 25, G-M teaches that the metals used can be Ce, Pd, Pt, Mo, among others (para. 62).   

As to Claim 27, G-M explains that catalyst particles in the zeolite agglomerate and grow onto the surface of the zeolite (para. 90, 86) but that in some sieves tested, that only occurred with some of the catalyst particles (para. 90). Therefore, these materials had some catalyst particles that agglomerated and migrated to the surface and some catalyst particles that remained within the sieve in nanoparticle form (para. 90).

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-M and Kim as applied to claim 15 above, and further in view of Yu (US Pub.: 2011/0065025) and in view of Chu (US Pub.: 2012/0077672).
G-M describes use of plasma reduction, microwave irradiation, pulsed laser ablation and other known means to incorporate a metal catalyst into a zeolite (para. 63).  Some of these metals include Mo, Ni, Pd, Pt, Ce (para. 62).  The reference does not specifically state that this is performed by submerging the metal ions into a reducing agent while exposing it to plasma/microwaves.
Yu describes a Pt alloy on a support catalyst (title).  The support can be a porous carbon structure (para. 13, 29, 70, 99).  In one example, Yu describes making the Pt metal using a NaBH4 reducing agent in solution, followed by combining a carbon support source (VC in the examples) with the platinum precursor in a solution and mixing the solution (para. 86).  The Pt is in an oxidized form (see formula in para. 104).  
With these compounds, ethylene glycol is added and the mixture is microwaved and stirred (para. 86).  This combination creates a dispersion of ingredients (abstract, para. 11, 19, 20, 23, 28).  The dispersion of metal and support is then heated using a microwave oven (para. 86).  The product is then filtered and dried (para. 86).  The metals penetrate uniformily into the pores of the support in the product (para. 99, first and second para).  
As to the Pt being agglomerated, Yu teaches that use of a reducing agent (NaBH4) produces larger platinum particles with some particle agglomeration (para. 87).
The produced material may include other metal oxides as well (para. 30).
This reference is analogous to G-M because it relates to a method of making a catalyst on a support.
	As to ethylene glycol being a reducing agent, Chu explains that ethylene glycol solution can serve as both a solvent and a reductant when used with catalyst particles, such as a Pt precursor (para. 43) when used as a catalyst (para. 63).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to irradiate a slurry of catalyst particles and the support using microwaves using a solvent that functions as a reducing agent, which also agglomerates the metals, as taught by Yu and Chu because this process is a known means to support a metal onto a support. 

As to Claim 19, ethylene glycol of Cho (para. 43) can be considered organic.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-M and Kim as applied to claim 15 above, and further in view of Kumar (US Pub.: 2004/0001782).
G-M explains that their zeolite can include ceria (para. 62), but does not describe the a ceria-zirconia complex or any of the other ceria-based complexes in claim 23.
Kumar describes use of ceria and explains that when ceria is stabilized by zirconia, it prevents ceria from undergoing undesirable phase transformation (para. 103).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ceria in the form of ceria-stabilized by zirconia, as taught by Kumar for use with G-M and Kim because Kumar explains that zirconia prevents ceria from undergoing undesirable phase transformation. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-M and Kim as applied to claim 15 above, and further in view of Nosaka (JP 63109159).
G-M and Kim does not disclose that the catalyst metal clusters are positively charged and supported onto the porous support due to the resulting electrostatic interaction.
Nosaka describes a method for depositing metal catalyst onto inorganic porous carriers (abstract).  Nosaka explains that in their process, catalyst metals are heated by plasma causing the metals to be positively charged prior to be deposited onto a carrier (constitution).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plasma treatment of the metal of G-M and Kim produces positively charged metals that are then supported onto their carriers, as taught by Nosaka because plasma treatment of metals are known to cause this state in metals prior to supporting them onto carriers.
	As to the production of the electrostatic interaction of metal and support, although Nosaka does not specifically state this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would produce the same result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 13, 2022